Citation Nr: 0844486	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984 and from January 1997 to October 1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran did not serve in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  Fibromyalgia has not been shown to have been first 
manifest in service or for several years afterwards.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pursuant to recent 
regulatory revisions, however, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008.  73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
November 2005.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded a comprehensive VA examination in 
conjunction with this appeal, addressing the disorder at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Fibromyalgia is defined in 38 C.F.R. § 4.71a, Diagnostic Code 
5025 and refers to a disability with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  "Widespread pain" 
means pain in both the left and right sides of the body, that 
is both above and below the waist, and that affects both the 
axial skeleton (i.e., cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.

While the veteran served during the Persian Gulf era, his DD 
Form 214 states that his foreign service during that time was 
in Germany and Bosnia (formerly part of Yugoslavia).  Neither 
of these countries is included in the definition of the 
Southwest Asia theater of operations.  38 C.F.R. § 3.317(d) 
(2).  Therefore the 38 C.F.R. § 3.317 presumption of service 
connection for Persian Gulf veterans is not applicable.

Even though the veteran is not entitled to service connection 
on a presumptive basis, he is not precluded from establishing 
service connection for fibromyalgia with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 
(Fed. Cir. 1994).  As such, the Board has considered whether 
the veteran is entitled to service connection for 
fibromyalgia on a direct basis.

The Board has reviewed the veteran's service medical records 
and observes that, while he reported painful joints upon his 
Report of Medical History in September 1997, the accompanying 
separation examination report is entirely negative for any 
joint abnormalities.

Following service, an April 2002 private medical record 
contains a notation of fibromyalgia.  An August 2004 report 
from a private rheumatologist includes the notation that the 
rheumatologist agreed with the impression of fibromyalgia 
syndrome which was secondary to depression, without further 
description.

A December 2004 VA treatment record reflects the veteran's 
complaints of pain in the knees, low back pain, and swollen 
fingers.  A physical examination of the joints was 
unremarkable, except for some subtle knee clicks.  The 
examiner, in rendering an assessment, stated that the veteran 
had "a history that meets the definition of [f]ibromyalgia" 
while noting that the physical examination "is not so 
consistent" because he had tenderness in non-diagnostic 
points.

The veteran underwent a VA fibromyalgia examination in March 
2005, with an examiner who reviewed his claims file.  Upon 
examination, the veteran reported depression but denied 
fatigue.  The examination revealed cervical and lumbosacral 
tenderness, but no tenderness at the shoulders, knees, or 
ankles.  There were no taut bands palpated or trigger points.  
There were no signs of inflammation, edema, or erythema in 
any observed areas.  Range of motion of upper and lower 
extremity joints was within normal limits, and muscle 
strength of the extremities was 5/5.  The examiner diagnosed 
cervical strain and lumbosacral strain and noted that the 
veteran "actually does not meet criteria for fibromyalgia."  

Overall, the evidence does not support a finding of current 
fibromyalgia, let alone that of in-service onset.  Wile this 
diagnosis is noted in several outpatient records, the basis 
for the diagnosis is not clear in light of VA's definition of 
fibromyalgia requiring pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton and the extremities.  
Moreover, the March 2005 VA examination was unremarkable 
except for cervical strain and lumbosacral strain.  That 
examiner, who reviewed the claims file and addressed all 
relevant body parts, found that the criteria for fibromyalgia 
had not been met.  Consequently, the Board does not find that 
the competent medical evidence of record supports the 
veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  The veteran, 
however, has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for fibromyalgia, and 
this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for fibromyalgia is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


